UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7379


KEVIN FULLER,

                Plaintiff - Appellant,

          v.

J. MICHAEL STOUFFER, Commissioner; BOBBY P. SHEARIN, Warden;
FERRIS, C.O. II; V. WARNICK, Psychologist; MS. LESLIE SMITH,
Case Manager; DIANNE HARVEY, R.N.; LAMBERT, C.O. II; WILT,
Lt.; MCALPINE, Lt.; HARBOUGH, Lt.; GRAHAM, Sgt.; TEAL, C.O.
II; ANDERSON, C.O. II; ANITA ROZAS, Social Worker; MS.
HOUSEHOLDER, BMP Secretary; DR. BRUCE LILLER; BANKS,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:12-cv-02914-AW)


Submitted:   January 28, 2014             Decided:   February 5, 2014


Before NIEMEYER, AGEE, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin Fuller, Appellant Pro Se.   Rex Schultz Gordon, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland; Jennifer
E. Cameron, MARKS, O’NEILL, O’BRIEN, DOHERTY & KELLY, P.C.,
Towson, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kevin    Fuller    appeals      the    district      court’s    order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                           We

have     reviewed       the    record    and   find    no   reversible        error.

Accordingly, we affirm for the reasons stated by the district

court.     Fuller v. Stouffer, No. 8:12-cv-02914-AW (D. Md. July 1

& July 22, 2013).             We dispense with oral argument because the

facts    and    legal    contentions     are   adequately    presented        in   the

materials      before    this    court   and   argument     would    not   aid     the

decisional process.

                                                                           AFFIRMED




                                          2